Exhibit 99.2 Rainbow National Services LLC and Subsidiaries Management’s Discussion and Analysis of Financial Condition and Results of Operations For the Three Months Ended March 31, 2011 and 2010 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management's Discussion and Analysis of Financial Condition and Results of Operationsfor the period ended March 31, 2011 is separately furnished by Rainbow National Services LLC and its subsidiaries ("RNS" and collectively with its subsidiaries, the "Company", "we", "us" or "our"). This Management's Discussion and Analysis of Financial Condition and Results of Operationscontains statements that constitute forward looking information within the meaning of the Private Securities Litigation Reform Act of 1995.In this Management's Discussion and Analysis of Financial Condition and Results of Operations there are statements concerning our future operating and future financial performance.Words such as "expects", "anticipates", "believes", "estimates", "may", "will", "should", "could", "potential", "continue", "intends", "plans" and similar words and terms used in the discussion of future operating results and future financial performance identify forward-looking statements.Investors are cautioned that such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties and that actual results or developments may differ materially from the forward-looking statements as a result of various factors.Factors that may cause such differences to occur include, but are not limited to: · the level of our revenues; · demand for advertising inventory; · the cost of, and our ability to obtain or produce, desirable programming content for our networks; · changes in the laws or regulations under which we operate; · the outcome of litigation and other proceedings, including the matters described in the notes to the accompanying condensed consolidated financial statements; · general economic conditions in the areas in which we operate; · the state of the market for debt securities and bank loans; · the level of our expenses; · the level of our capital expenditures; · future acquisitions and dispositions of assets; · the demand for our programming among cable television distributors, direct broadcast satellite (“DBS”) distributors and telecommunications providers and our ability to maintain and renew affiliation agreements with cable television system operators, DBS operators and telecommunications providers; 1 · market demand for new programming services; · whether pending uncompleted transactions, if any, are completed on the terms and at the times set forth (if at all); · other risks and uncertainties inherent in our programming businesses; · financial community and rating agency perceptions of our business, operations, financial condition and the industry in which we operate, and the additional factors described herein. We disclaim any obligation to update or revise the forward-looking statements contained herein, except as otherwise required by applicable federal securities laws. All dollar amounts and subscriber data included in the following Management's Discussion and Analysis of Financial Condition and Results of Operations are presented in thousands. Business Overview We provide television programming to cable television distributors, DBS distributors and telecommunications providers (collectively referred to as “multichannel video distributors”) primarily throughout the United States.We own three nationally distributed 24-hour entertainment programming networks:AMC, WE tv and IFC. We earn revenues in two principal ways.First, we receive affiliation payments from distributors.These revenues are generally based on a per subscriber fee under multi-year contracts, commonly referred to as “affiliation agreements,” which generally provide for annual affiliation rate increases.The specific affiliation fee revenues we earn vary from period to period, distributor to distributor and also vary among our networks, but are generally based upon the number of each distributor’s subscribers who receive our programming, referred to as “viewing subscribers.”The terms of certain affiliation agreements provide that the affiliation fee revenues we earn are a fixed contractual monthly fee. The second principal source of revenues is from advertising.Under our affiliation agreements with our distributors, we have the right to sell a specified amount of national advertising time onour programming networks.Our advertising revenues are more variable than affiliation fee revenues because virtually all of our advertising is sold on a short-term basis, not under long-term contracts.Our advertising arrangements with advertisers provide for a set number of advertising units to air over a specific period of time at a negotiated price per unit.In certain advertising sales arrangements, our programming networks guarantee specified viewer ratings for their programming.If these guaranteed viewer ratings are not met, we are generally required to provide additional advertising units to the advertiser at no charge.For these types of arrangements, a portion of the related revenue is deferred if the guaranteed viewer ratings are not met and is subsequently recognized either when we provide the required additional advertising time, the guarantee obligation contractually expires or performance requirements become remote.Most of our advertising revenues vary based upon the popularity of our programming as measured by Nielsen Media Research.In 2010, our networks had more than 900 advertisers representing companies in a broad range of sectors, including the food, health, retail and automotive industries.Our programming networks use a traditional advertising sales model.Prior to December 2010, IFC principally sold sponsorships, but since then it migrated to a traditional advertising sales model. 2 We seek to grow our revenues by increasing the number of viewing subscribers of the distributors that carry our services.We refer to this as our "penetration".AMC, which is widely distributed, has a more limited ability to increase its penetration than WE tv and IFC.WE tv and IFC, although carried by all of the larger distributors, have higher growth opportunities due to their current penetration levels with those distributors.IFC is currently carried primarily on digital tiers, while WE tv is carried on either analog expanded basic or digital tiers.Therefore, WE tv and IFC penetration rates may increase if distributors are successful in converting their analog subscribers to digital tiers of service that include those networks. Our revenues may also increase over time through contractual rate increases stipulated in most of our affiliation agreements.In negotiating for increased or extended carriage, we have in some instances made upfront payments in exchange for additional subscribers or extended carriage, which we record as deferred carriage fees and which are amortized as a reduction to revenue over the period of the related affiliation agreements, or agreed to waive for a specified period or accept lower per subscriber fees if certain additional subscribers are provided. We also may help fund the distributors' efforts to market our channels. We believe that these transactions generate a positive return on investment over the contract period.We seek to increase our advertising revenues by increasing the number of minutes of national advertising sold and by increasing the rates we charge for such advertising, but, ultimately, the level of our advertising revenues, in most cases, is directly related to the overall distribution of our programming, penetration of our services and the popularity (including within desirable demographic groups) of our services as measured by Nielsen Media Research. Our principal goals are to increase our affiliation fee revenues and our advertising revenues by increasing distribution and penetration of our services, and increasing our ratings.To do this, we must continue to contract for and produce high-quality, attractive programming.There is an increasing concentration of subscribers in the hands of a few distributors, which could create disparate bargaining power between the largest distributors and us by giving those distributors greater leverage in negotiating the price and other terms of affiliation agreements. The Company had one customer that accounted for approximately 10% of the Company's consolidated net trade receivables balance at March 31, 2011 which exposes the Company to a concentration of credit risk.Two customers in the aggregate accounted for approximately 23% and 22% of the Company's net revenues for the three months ended March 31, 2011 and 2010, respectively.As a result of this concentration, the potential impact of a loss of any one of our major affiliate relationships would have a significant adverse impact on our business. The Company classifies its operations into one reportable segment. 3 Impact of Economic Conditions Our future performance is dependent, to a large extent, on general economic conditions including the impact of direct competition, our ability to manage our businesses effectively, and our relative strength and leverage in the marketplace, both with suppliers and customers. Additional capital and credit market disruptions could cause economic downturns, which may lead to lower demand for our products, such as lower demands for television advertising and a decrease in the number of subscribers receiving our programming networks from our distributors.We have experienced some of the effects of this economic downturn.Continuation of events such as these may adversely impact our results of operations, cash flows and financial position. Cautionary Note Concerning Historical Financial Statements Our financial information does not necessarily reflect what our results of operations and financial position would have been if we had operated as an entity separate from Cablevision Systems Corporation (“Cablevision”), our indirect parent, during the periods presented herein. 4 Results of Operations The following table sets forth on a historical basis certain items related to operations as a percentage of revenues, net for the periods indicated. STATEMENT OF OPERATIONS DATA Three Months Ended March 31, % of Net % of Net Favorable Amount Revenues Amount Revenues (Unfavorable) Revenues, net $ % $ % $ Operating expenses: Technical and operating (excluding depreciation and amortization shown below) 30 30 ) Selling, general and administrative 26 25 ) Depreciation and amortization 6 7 (4 ) Operating income 38 39 Other income (expense): Interest expense, net ) (8
